Title: From George Washington to Major General John Sullivan, 31 May 1779
From: Washington, George
To: Sullivan, John



Dr Sir
Hd Qrs Middlebrook 31 May 1779.

I transmit you a letter of the 8th—extracts of the 12th—and one of the 24th instant from Brigadier General Hand, which he forwarded to me, not knowing where to find you. I have mentioned in my letter to Gen: Hand my forwarding Them to you.
I shall write the board of war to send the supplies of clothing for the 11th Pennsylvania regiment I shall also request them—to forward a set of shoemakers tools &c. for each brigade—or regiment These will serve in some measure to lessen our demands on the article of shoes—and of course lessen our portage.
As to the propriety of dismounting the men under Capn Carbury as mentioned by Major Prowel I leave it entirely to your directions.
It looks as if both men and horse might be better employed than in the condition in which they now act. The one by joining the regiment—the other as pack horses or the like.
That part of late Malcom’s regiment which belongs to the 11th Pennsylvania and now doing duty with Col. Spencer’s is to join its own regiment on its arrival at the Susquehannah.
Col. Shreves Regiment is now on its march to Easton. It passed this place yesterday. The remains of late Formans which accompanies it, you will be pleased to order to join Col. Spencers—I hope the incorporation of the officers and men of the corps with the regiment will render it pretty complete & subject to no further changes.
Inclosed you have my instructions for your goverment—The more I consider the object of baggage, the more forcibly does the necessity of disencumbering both of officers and men press upon my mind. In addition to what I have said in the instructions suffer me to request your particular attention to see your army in such a situation with respect to lightness as will give it that rapidity of motion upon which so much of our success will depend. All superfluous baggage—every thing not absolutely indispensible to both officer and soldier should be deposited at Easton. The officers I am persuaded will see the propriety of the measure and adopt it without hesitation.
I also transmit you extracts from a letter of General Schuyler of the 21st instant. The letter to which he aludes has been sent you. I am Dr Sir &c.
G. W——n
